SAVOY, Judge.
For the reasons set forth in the companion case of Ballard v. National Indemnity Company of Omaha, Nebraska, 159 So.2d 763, decided this date, the judgment of the district court is amended by reducing the award made to Mrs. Florence K. Craft from the sum of $4,500.00 to the sum of $2,500.00. In all other respects the judgment is affirmed. Costs of this appeal are assessed against plaintiff.
Amended and affirmed.
TATE, J., dissents and assigns written reasons.
FRUGE, J., dissents on quantum and assigns written reasons.
En Banc.